IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SURESH PACKIRISAMY,                   : No. 526 MAL 2021
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
BANUPRIYA SURESH,                     :
                                      :
                   Respondent         :

SURESH PACKIRISAMY,                   : No. 527 MAL 2021
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
BANUPRIYA SURESH,                     :
                                      :
                   Respondent         :

SURESH PACKIRISAMY,                   : No. 528 MAL 2021
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
BANUPRIYA SURESH,                     :
                                      :
                   Respondent         :


                                 ORDER



PER CURIAM
     AND NOW, this 17th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.




              [526 MAL 2021, 527 MAL 2021 and 528 MAL 2021] - 2